Citation Nr: 1415890	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-08 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1.  The Veteran is service connected for residuals of a cold injury of the upper and lower extremities, each extremity rated as 20 percent disabling; residuals of a left knee injury, rated as 10 percent disabling; and tinea pedis, rated as noncompensable.  The combined rating is 70 percent.

2.  With consideration of the effects of service-connected disability, the Veteran is not incapable of securing or following a substantially gainful occupation consistent with his work experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

In this case, in an August 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, lay statements, and VA examination reports and medical opinions. 

In summary, VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Additionally, VA examination was conducted that provided findings necessary to address the issue on appeal.  Consequently, VA has complied with the duties to notify and assist.

Analysis

In order to establish a total disability rating based upon individual unemployability (TDIU) due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A.     § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  

The Veteran is service connected for residuals of a cold injury of the right and left upper and lower extremities, each rated as 20 percent disabling; residuals of a left knee injury, rated as 10 percent disabling; and tinea pedis, rated as noncompensable.  His combined rating, with application of the bilateral factor, is 70 percent.  See 38 C.F.R.  § 4.25.  Thus, the Veteran meets the schedular requirements for a TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a).  (Disability of a common etiology qualify as one disability for purposes of determining whether a veteran meets the provisions of § 4.16(a).)

Following a review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.

An August 2007 VCAA letter from the RO asked the Veteran to complete and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran responded.  The claim was denied in a July 2008 rating decision. 

In July 2009, the Veteran submitted a notice of disagreement, asserting that he disagreed with the July 2008 rating decision.  In an October 2009 handwritten statement, the Veteran stated that for the previous four years, he had not been able to wear shoes and socks together for more than three hours, as his feet sweat and his socks get soaked and ball-up, causing him discomfort and limping.  He further stated that his feet ache twenty-four hours a day, seven days a week and he blocks out the pain.  He asserted that his feet are both heat and pressure sensitive and that he has to sleep with his feet uncovered.  The Veteran stated that his hands and palms display an increased amount of clear hard gel bumps that itch periodically.

At an April 2010 VA peripheral nerves examination, the Veteran described constant tingling and numbness in his feet with pain and increased sensitivity, primarily affecting the front of his foot.  The Veteran reported current employment and that he missed less than one week from work during the previous twelve-month period because his feet were throbbing.  He reported having no sensation other than itching in his hands.  He described increasing symptoms within the past three years.  Sensory examination of the lower extremities was reported as decreased in vibration, light touch, and pain (lower right extremity only).  Gait and balance were normal.  There was no muscle atrophy.  There was a fine tremor in the hands at rest.  

In regards to the left knee, the Veteran described intermittent throbbing pain in his left knee two to three days per week.  He reported using a pillow between his knees to improve rest and reduce discomfort.  He reported pain medially and no history of steroid injections to his knee or having magnetic resonance imaging (MRI) tests.  Examination revealed a normal gait.  There was no mass behind the knee, instability, patellar or meniscus abnormalities, clicks or snaps, and no bumps consistent with Osgood-Schlatter's disease.  There was crepitus and grinding.  Left knee flexion and extension were normal with no pain following repetitive motion. 

The Veteran was afforded a VA general medical examination in August 2010 to determine whether his service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  

Reported signs and symptoms of cold injuries to the upper extremities included bilateral knuckle and thumb pain with bending.  Following review of the claims file, physical examination of the upper extremities, and interview of the Veteran, the examiner opined that working outside in extreme cold, damp weather without proper hand protection would not be feasible.  The examiner stated that the Veteran is currently maintaining gainful employment that occasionally causes him to use his hands to physically remove persons from the property.  The examiner concluded that with the aforementioned restrictions of using hand protection in extreme cold weather, the Veteran should be able to continue his current gainful employment.

Reported signs and symptoms of cold injuries to the lower extremities included bilateral pain at the balls and heels of his feet with a numb feeling in all of his toes.  The Veteran also reported complaints of an intermittent feeling of excessive heat and cold to his feet with foot sweats.  He stated that after walking for two hours, the balls of feet and toes begin hurting, and he limps.  He further reported that the pain is localized to the big and little toe of his right foot and he has difficulty bending all his toes on the left foot except for the big toe.  He reported intermittent slight toe nail bleeding of toes three to five on the left foot.  Following review of the claims file, physical examination of the lower extremities, and interview of the Veteran, the examiner opined that jobs requiring constant, non-stop walking for more than two hours straight without sitting down would not be recommended.  However, the examiner stated that the Veteran has maintained gainful employment and should be able to continue working with the aforementioned walking limitations.  The examiner opined that he should be able to maintain full sedentary employment without any limitations.  

Regarding his left knee disability, the Veteran reported pain four to five times per month that is relieved by placing a pillow between the knees to prevent them from touching.  He described the pain as sharp and denied swelling.  He reported that when he stands on his toes, the pain goes away.  The Veteran stated that he does not use a cane and is able to walk and that doing so decreases his pain.  His gait was normal and he denied the use of an assistive device.  The Veteran also denied a history of steroid injections to his knee.  On examination, the left knee was void of any contusions, limited range of motion, joint laxity, or any other objective physical findings.  X-ray findings were negative; his prior contusion had resolved, and there was no evidence to support a current diagnosis.  Following review of the claims file, physical examination of the left knee, and interview of the Veteran, the examiner opined that the Veteran has no employment restrictions because of his left knee and can maintain gainful employment without limitations, additionally noting that the Veteran denied missing any work in the last twelve months due to his knee condition.

Regarding his tinea pedis, the Veteran reported that such resolved several years ago when he stopped wearing socks and full leather shoes.  He stated that he usually wears Birkenstock sandals and denied any foot rash or itching.  He also reported that callus formation has been abated and pedicures help to keep his feet in good condition.  Following review of the claims file, physical examination, and interview of the Veteran, the examiner stated that the Veteran does not receive any treatment for any skin condition and he is still maintaining gainful employment that requires frequent walking.  Thus, the examiner opined that this condition did not make the Veteran unable to secure or maintain substantially gainful employment.

Having reviewed the medical evidence of record, the Board finds that the preponderance of the evidence is against the claim.  It does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.

In reaching that conclusion the Board notes that there is no competent evidence of record showing that the Veteran's cold injury residuals, left knee injury residuals, and tinea pedis combine to prevent him from obtaining and maintaining substantially gainful employment.  As noted above, the Veteran underwent comprehensive VA examinations in April 2010 and August 2010, which addressed his service-connected disabilities.  The August 2010 examiner opined that the Veteran's cold injury residuals, left knee injury residuals, and tinea pedis do not prevent him from obtaining and maintaining employment.  The August 2010 staff physician opined that the Veteran's cold injury residuals would not impact his ability to perform sedentary labor or other employment requiring a prolonged amount of walking without breaks.  There is no clinical opinion to the contrary.

In that regard, the Board finds the April 2010 and August 2010 VA medical opinions to be of significant probative value as they are based upon a review of the Veteran's claims file, review of the Veteran's work history, and supported by detailed explanation.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewers considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted complete physical examinations, but concluded that the Veteran's cold injury residuals only impacted his ability to maintain prolonged walking without a break and required him to wear hand protection in extreme cold weather, and any left knee injury residuals and tinea pedis did not impact his employment at all.  Furthermore, a complete and thorough rationale was provided for the opinions rendered.  The Board also acknowledges that in an October 2013 statement, the Veteran indicated that he has been working at a motel, on and off, for ten years and that his average work week in the last five years has been five to fifteen hours per week.  However, the medical evidence of record does not reflect that the absence of more work hours is a definitive explanation of his ability to work.  The Veteran's assertion that he is unemployable due to service-connected disabilities is of some probative value.  The Board finds, however, that the probative value of the conclusions of the August 2010 VA examiner outweigh the statements provided by the Veteran.

In closing, the Board finds that the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his work experience solely due to his service-connected disabilities.  The Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  Indeed, the 70 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disabilities.   The evidence shows that these disabilities are limiting, but the evidence does not indicate that the Veteran is incapable of engaging in employment as a result of his service-connected disabilities.  

Because the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


